Citation Nr: 0303023	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  94-17 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied service connection for 
post-traumatic stress disorder.  When this case was 
previously before the Board in March 1996, it was remanded to 
the RO for additional development.  Following the requested 
development, the RO continued its previous denial of the 
claimed benefit.  
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran has post-traumatic stress disorder as a 
result of his combat service in Vietnam.  

CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds it unnecessary to 
address its applicability to this appeal in view of the 
disposition reached herein.  

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110.  However, it must be 
shown that any current disability is related to service or to 
an incident of service origin.  The United States Court of 
Appeals for the Federal Circuit has held that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000) (to the same effect).  

The veteran seeks service connection for post-traumatic 
stress disorder.  During the prosecution of this appeal, 
however, the regulation governing claims for service 
connection for post-traumatic stress disorder was amended.  
Prior to March 7, 1997, service connection for post-traumatic 
stress disorder required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (effective prior to March 7, 
1997).  

Effective March 7, 1997, service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2002); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  Id.  

The record shows that the veteran served in Vietnam and that 
his decorations include the Combat Infantryman Badge.  
However, VA examinations over the years have not confirmed a 
diagnosis of post-traumatic stress disorder.  An examination 
by a board of two VA psychiatrists in November 1991, for 
example, culminated in a diagnosis on Axis I of anxiety 
disorder not otherwise specified.  A VA psychiatric 
examination in August 1993 resulted in a diagnosis on Axis I 
of depressive disorder not otherwise specified.  Finally, a 
VA psychiatric examination in May 2002 that included a review 
of the claims file diagnosed a generalized anxiety disorder 
on Axis I.  The examiner stated that the veteran was unable 
to describe in detail severe traumatic incidents experienced 
in combat and that his generalized anxiety disorder was 
precipitated by a stressful situation in his job in 1989 
after which he developed multiple gastrointestinal complaints 
related to the stressful situation.  The examiner noted, 
however, that the veteran reported several experiences in 
which the enemy fired on his reconnaissance platoon and in 
which he witnessed wounded soldiers and saw the dead bodies 
of fellow soldiers carried in plastic bags.  According to the 
examiner, the veteran was unable to describe any specific 
stressor and unable to describe specific details of his 
memories of Vietnam.  

The Board notes, however, that the veteran has been privately 
diagnosed with post-traumatic stress disorder on several 
occasions by more than one examiner.  Jose Rios Cervantes, 
M.D., a private psychiatrist, has treated the veteran for 
psychiatric complaints since January 1992.  In a series of 
statements that are of record, Dr. Rios Cervantes has 
referred to the veteran's persistent nightmares and dreams 
about his experiences in Vietnam and about the various 
situations to which he was exposed while serving in Vietnam.  
Dr. Rios Cervantes has, since at least March 1994, diagnosed 
the veteran with chronic post-traumatic stress disorder and 
has described the stressors supporting the diagnosis as the 
sounds, screams, and deaths of the veteran's service 
comrades.  Dr. Rios Cervantes has insisted that the veteran's 
current psychiatric symptoms are related to his combat 
service in Vietnam.  

The Board notes, moreover, that the veteran has a lengthy 
history of psychiatric symptoms that long predate any 
difficulty he might have experienced in 1989.  The record 
shows that on VA psychiatric examination in August 1971, he 
complained that any noise upset him and reported that he had 
frequent nightmares from which he awakened trembling and 
sweating.  He said that beginning in December 1970 - about 
three months following separation - he had seen a private 
physician for sleeping tablets.  The diagnosis in August 1971 
was anxiety neurosis - a precursor of the subsequently 
recognized diagnosis of post-traumatic stress disorder.  A VA 
psychiatric examination in July 1973 also reflected the 
veteran's complaints of poor sleep and frequent nightmares.  
He was described as "jumpy," easily irritated, and 
argumentative.  The diagnosis was anxiety neurosis with 
psychophysiologic skin response.  When seen in the VA 
outpatient clinic in May 1978, his complaints again included 
nervousness, nightmares, and disturbed sleep.  

Thereafter, the veteran's psychiatric diagnoses have 
prominently included post-traumatic stress disorder.  In 
November 1991, the Social Security Administration found that 
the veteran was disabled based on a primary diagnosis of 
post-traumatic stress disorder.  

Although it appears that the veteran has not been as specific 
regarding his stressors as would normally be desirable in 
establishing a diagnosis of post-traumatic stress disorder, 
his private treating psychiatrist has been unwavering in his 
diagnosis of post-traumatic stress disorder due to combat in 
Vietnam.  The information that he witnessed service comrades 
being wounded and saw his comrades in body bags is not 
inconsistent with his military service given the fact that he 
is a recipient of the Combat Infantryman's Badge, which 
denotes active combat participation.  This evidence when 
considered in light of the whole record, is sufficient to 
support the private diagnoses of post-traumatic stress 
disorder.  The stressors described on VA examination in May 
2002 are similar to the stressors described by Dr. Rios 
Cervantes.  In these circumstances, the Board will accord the 
veteran the benefit of the doubt and find that he has post-
traumatic stress disorder as a consequence of his combat 
service in Vietnam.  See 38 U.S.C.A. § 5107(b).  It follows 
that his claim for service connection for post-traumatic 
stress disorder must be granted.  As indicated, reasonable 
doubt has been resolved in favor of the veteran.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-58 (1990).  

ORDER

Service connection for post-traumatic stress disorder is 
granted.  


		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

